Case 3:17-cv-01104-VLB Document 82-94 Filed 05/15/19 Page 1 of 3




                  Exhibit 94
           Case 3:17-cv-01104-VLB Document 82-94 Filed 05/15/19 Page 2 of 3




From:           Hungerford, Amy [/O=YALE UNIVERSITY/OU=EXCHANGE ADMINISTRATIVE
                GROUP (FYDIBOHF23SPDL T)/CN=RECIPIENTS/CN=AMY.HUNGERFORD]
Sent:           Monday, July 06, 2015 11: 13:02 AM
To:             Gendler, Tamar; Bakemeier, Emily
CC:             Dovidio, John
Subject:        Re: SPORT review status and Byrne case


I think you would have to declare the dept in receivership vis a vis this
review if we are to go forward right now. We would have to appoint a
committee (I think) entirely outside for SPORT and specify also a process
somehow outside of SPORT to carry the case through, since putting anyone
on would seem to prejudge who was going to emerge well or badly from the
review. Or the case could be prepared by an outside committee, with a
process for review in place but also the option that it can be returned to
the dept. for a vote if the review is complete and a satisfactory
structure in place by that time.

As for people, I think it would be possible to do this. We could ask David
Quint to chair it, for instance<or even Mary Miller, from afar, given her
Spanish chops? Or someone else from Romance languages, and make a
committee of three using other literature folks to get the referee list
and letters out. But speaking of letters raises the fact that we 1 d have to
tell writers that letters will be sent to the FAS Dean 1 s office, not SPORT.

Thoughts?? The other option is to extend her clock if the process cannot
be started by a certain date (say, the latest date we started cases last
year, which was probably about mid-July.)

A.

On 7/6/15, 10:58 AM,   "Gendler, Tamar" <tamar.gendler@yale.edu> wrote:

>Where are we on this
>
>> -----Original Message-----
>> From: Bakemeier, Emily
>> Sent: Thursday, July 02, 2015 7:43 PM
>> To: Gendler, Tamar
>> Cc: Hungerford, Amy; Dovidio, John
>> Subject: Re: SPORT review status and Byrne case
>>
>> Have we figured out who can actually be on the review committee, even
>> sans review?
>>
>>
>>
>>>On Jul 2, 2015, at 6:48 PM, Gendler, Tamar <tamar.gendler@yale.edu>
>> wrote:
>> >
>>>This is still a total mess -- what can we do in the meantime?
>> >
>>>Looping in Emily and Jack for wisdom
>> >
>> >
>>>>>>>>>>>On Jun 29, 2015, at 11:52 AM, "Hungerford, Amy"
>> >> <amy.hungerford@yale.edu> wrote:
>> >>>>>>>>>




                                                                                BYRNE007650
         Case 3:17-cv-01104-VLB Document 82-94 Filed 05/15/19 Page 3 of 3


>>>>>>>>>>>Hi, everyone-just checking in to see whether when we might go
>>>>forward with the Byrne case in Span and Port. Is that review in yet?
>>>>>>>>>>>A.




                                                                            BYRNE007651
